People v Romero (2019 NY Slip Op 01954)





People v Romero


2019 NY Slip Op 01954


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


355 KA 17-00760

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vPEDRO ROMERO, DEFENDANT-APPELLANT. 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KENNETH H. TYLER, JR., OF COUNSEL), FOR RESPONDENT. 

	Appeal from a sentence of the Onondaga County Court (Thomas J. Miller, J.), rendered March 1, 2017. Defendant was sentenced upon his conviction of assault in the second degree. 
It is hereby ORDERED that the sentence so appealed from is unanimously affirmed.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court